Citation Nr: 0722713	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-13 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected post traumatic stress disorder (PTSD), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1967 to June 1970.  Service in Vietnam and receipt 
of the Air Medal among the veteran's awards and decorations 
is indicated in the record.
 
This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO) which granted service connection for 
PTSD and assigned a 10 percent disability rating.  The 
veteran filed a notice of disagreement (NOD) in regards to 10 
percent disability rating assigned for his service-connected 
PTSD, requesting review by a decision review officer (DRO).  
The DRO conducted a de novo review of the claim and confirmed 
the RO's findings in an April 2006 statement of the case 
(SOC).  The appeal was perfected with the timely submission 
of the veteran's substantive appeal in April 2006.

The veteran presented testimony before the undersigned 
Veterans Law Judge at a personal hearing, which was held by 
means of video teleconferencing, in March 2007.  The 
transcript of the hearing is associated with the veteran's 
claims folder.


FINDING OF FACT

The veteran's PTSD is currently manifested by depressed mood, 
anxiety, panic attacks, chronic sleep impairment, and mild 
memory loss.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION


The veteran is seeking entitlement to an increased disability 
rating for service-connected PSTD.  In the interest of 
clarity, the Board will address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the veteran regarding his 
original claim for service connection for PTSD in November 
2004.  The letter appears to be adequate.  The Board need 
not, however, discuss in detail the sufficiency of the VCAA 
notice letter or VA's development of the claim in light of 
the fact that the Board is granting the claim.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.  Cf. 38 C.F.R. 
§ 20.1102 (2006).

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in the April 2006 SOC.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Analysis

Assignment of diagnostic code

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2006).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
9411.

Schedular rating

The veteran's service-connected PTSD is currently rated as 10 
percent disabling.  
After a review of the medical evidence, the Board finds that 
the veteran's current PTSD symptoms best fit the criteria for 
a 30 percent disability rating under Diagnostic Code 9411.  

The veteran indicated he experienced depression in an April 
2006 VA outpatient record.  He additionally reported to the 
September 2005 VA examiner that he experienced panic attacks 
and feelings of anxiousness, and an April 2006 VA outpatient 
record indicated these attacks occurred 2-3 times per week.  
Chronic sleep impairment is indicated in the veteran's VA 
outpatient records and he has testified to the same.  See the 
March 2007 hearing transcript, page 8.  Additionally, the 
veteran indicated that he had some short term memory problems 
during the September 2005 VA examination.  

Also of significance is the veteran's GAF score of 60 during 
the September 2005 VA examination, indicative of moderate 
impairment in social and occupational functioning.  The 
September 2005 VA examiner stated that the veteran's PTSD 
symptomatology "causes clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning."

There is no indication of suspiciousness in the record.  
However, although the veteran has not met some of the 
criteria for a 30 percent rating, he appears to have met most 
of them.  Thus, a review of the evidence clearly indicates 
that symptomatology associated with the veteran's PTSD most 
closely approximates that associated with a 30 percent 
evaluation.  See 38 C.F.R. § 4.7.  

The veteran's representative has argued that the evidence of 
record indicates that the veteran's PTSD symptomatology 
corresponds with a 30 percent disability rating.  See the 
November 2005 notice of disagreement; see also the March 2007 
hearing transcript, page 2.  For the reasons set out above, 
the Board agrees with that assessment.

Although veterans are normally presumed to be seeking the 
highest rating which is potentially available, see AB v. 
Brown, 6 Vet. App. 35, 38 (1993), the veteran through his 
representative has limited his appeal to entitlement to a 30 
percent disability rating.  Thus, there remains no "case or 
controversy" above the 30 percent level.  Moreover, a review 
of the file shows no evidence of record which is suggestive 
that a disability rating higher than 30 percent is warranted.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence of record, in 
particular the VA outpatient records, shows that the veteran 
has not evidenced PTSD symptomatology warranting a disability 
rating other than the currently-assigned 30 percent.  
Such evidence demonstrates that the veteran's PTSD 
symptomatology has remained relatively stable at the 30 
percent level throughout the appellate period.  

Accordingly, the 30 percent rating which the Board is 
assigning for PTSD will be effective from October 8, 2004, 
the date of service connection.



Extraschedular rating consideration

The RO has not at any time adjudicated the matter of the 
veteran's entitlement to an extraschedular rating, and the 
veteran has never raised the matter himself.  Moreover, the 
veteran and his representative have not identified any 
factors which may be considered to be exceptional or unusual.  
Indeed, as has been alluded to above it appears that the 
veteran is satisfied with the assignment of a 30 percent 
schedular rating.  

Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 30 percent disability rating is 
warranted for the veteran's service-connected PTSD.  To that 
extent, the appeal is allowed.


ORDER

Entitlement to an increased disability rating, 30 percent, 
for PTSD is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


